department of the treasury internal_revenue_service attn mandatory review mc dal tax_exempt_and_government_entities_division commerce st dallas tx date date number release date uil dear employer_identification_number person to contact id number contact numbers this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated october 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective november 20xx the revocation of your exempt status was made for the following reason s based on your activities and financial records you do not qualify for exemption from federal_income_tax under sec_501 of the code since you are engaged in business with the general_public by regularly providing your facilities and services to the public for use upon payment of established fees these fees are over the limit as provided in revproc_71_17 as amended by public law and the income from these sources is inuring to the benefit of your president you are required to file form_1120 u s_corporation income_tax return for years ended june 20xx and june 20xx with the ogden service_center in addition for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the st day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call1-877-777-4778 if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely margaret von lienen director eo examinations enclosure publication fj irs department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely paul a marmolejo acting director eo examinations letter rev catalog number 34809f department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations date date taxpayer id number form tax periods ended person to contact id number contact numbers telephone fax dear on date congress enacted the protecting americans from tax hikes act of2015 path act of2015 p l sec_406 ofthe path act extends declaratory_judgment rights under sec_7428 of the internal_revenue_code from c organizations to all c organizations these rights apply to adverse determinations of tax-exempt status including revocations and disqualifications of tax-exempt status this section ofthe path act of2015 applies to all revocations and disqualifications issued on or after date we issued you a final revocation or disqualification letter during this time period we are now reissuing a revocation letter because you are entitled to file a declaratory_judgment action with respect to the loss of your tax-exempt status your reissued letter is attached the basis for the loss of your exempt status has not changed if you have any questions you can call me at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely reviewer attachment 90-day final adverse determination_letter form 886a i name oftaxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended june 20xx issue a so-called organized as a application_for membership or a system of approval no initiation fees or dues no board_of directors or meeting of the members membership cards were used but there was no formal operated for profit furnished to comply with state to its patrons the was and that qualifies as a qualify under sec_50l c as a tax exempt social_club state law for the purpose of obtaining a under does this state facts filed articles oflncorporation with the secretary of state's office articles oflncorporation were amended on april 20xx with on january 20xx the secretary of state of addition a registration of fictitious name was filed with the secretary of state of 20xx registering changing the name of the corporation to for in on april4 form_1024 application_for recognition of exemption under sec_50l a was filed with the internal_revenue_service on february 20xx revenue code by letter dated october 20xx with the effective date of exemption of november 20xx was granted exemption from federal_income_tax under sec_501 ofthe internal the privileges of members consist in the right to have access to the and to partake of its no meetings of the members of are held members have no voice in the selection of members and members have no voting rights members have no control of the operation of the members have no share in the profits membership is open to the general_public and their families without specific qualification allows entrance to its establishment without verification as to membership does not charge a membership fee there are no membership dues or assessments and membership cards are issued for life the selection of walks through the door is granted membership members is entirely in the hands of the one stockholder anyone who was organized as a private club to comply with state liquor laws is a one-person enterprise owned by the stockholder law argument and rationale sec_501 exemption from taxation an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 c clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder club ramon inc appellee v united_states o america appellant 1962_2_cb_356 irb lexis a so called dinner club operated for profit furnished food and entertainment to its patrons the club was organized as a fonn 886-a rev department of the treasury- internal_revenue_service page form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended june 20xx private club to comply with state liquor laws membership cards were used but there was no formal application_for membership or a system of approval no initiation fees or dues no board_of directors or meeting of the members the court held that in view of all the circumstances the club was so clearly a public place within the meaning of section e of the code that it was subject_to the cabaret tax and a directed verdict for the united_states should have been granted in the district_court the certificate of incorporation of club ramon inc a one-man enterprise owned by raymond mattee states that the purpose of the corporation is to operate a private dinner and supper club for the service of food and beverages the by-laws of the corporation provide that the club shall be operated as a private club for_the_use_of its members and their guests and that the board_of directors shall prescribe the requirements for membership and issue appropriate identification to the members no such regulations however have been passed and no attempt has been made to organize a private club in the ordinary meaning of that term the selection of members has been entirely in the hands of mattee and the evidence of membership is a membership card issued by mattee bearing the member's name the privileges of members consist in the right to have access to the club and to partake of its entertainment for a price but no meetings of the members are held and the members have no voice in the selection of members no control of the operation of the club and no share in the profits in view of all these circumstances we conclude that the club ramon is so clearly a public place within the meaning of the federal statute that a verdict for the united_states should have been directed the pretense set up in the charter and in the by-laws of the corporation that the organization is a private club has no foundation in fact and is not now urged in support of the judgment of the district_court hence the question is whether a restaurant which is operated by its owner for profit and for this purpose is open to such members of the general_public and their families without specific qualification as the proprietor may deem it safe and prudent to admit to a place where violations of the state law are carried on must properly be described as a public place within the meaning of the statute we think that the answer must be in the affirmative when as in this case the sale of the privileges of the place was the lifeblood of the business and a large section of the general_public was served actually the restrictions involved in the card-carrying practice were no more severe than those imposed by other public places of entertainment from which for one purpose or another certain classes of the general_public are customarily excluded what we hold here is that the facts in this case establish beyond reasonable dispute that the club ramon inc in its organization and operation is no more private than the ordinary discriminating restaurant and that it is therefore liable for the taxes imposed the judgment of the district_court is reversed with direction to dismiss the complaint conclusion the club ramon inc court case stated above and the facts of the are also similar in both instances and to partake of its entertainment the privileges of members consist in the right to have access to for a price no meetings of the members are held members have no voice in the selection of members members have no control of the operation of members have no share in the profits membership is open to the general_public and their families without specific qualification the selection of members is entirely in the hands ofthe one stockholder the the the enterprise is similar to the business organization commonly known as a webster's new collegiate dictionary as was organized as a private club to comply with state liquor laws a one-person enterprise owned by the stockholder which is defined in form 886-a rev department of the treasury- internal_revenue_service page form 886a n arne oft axpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period ended june 20xx the conclusion reached in the club ramon inc court case is that the club is a public establishment and not a private club for federal tax laws therefore given that in its organization and operation is no more private than the case it can be concluded that ordinary discriminating and that it therefore does not quality for exemption from federal_income_tax and the 50l c classification should be revoked effective november 20xx the effective date of exemption carries the same or similar facts as this court in addition ending after november 20xx is liable for filing federal_income_tax form_1120 for all taxable periods form 886-a rev department of the treasury- internal_revenue_service page
